       Case 5:20-cv-05146-LHK Document 68 Filed 11/10/20 Page 1 of 2



 1   BOIES SCHILLER FLEXNER LLP
     JOANNA WRIGHT (pro hac pending)
 2   jwright@bsfllp.com
     ANDREW VILLACASTIN (pro hac pending)
 3   avillacastin@bsfllp.com
     55 Hudson Yards, 20th Floor
 4   New York, New York 10001
     Telephone:    (212) 446-2300
 5   Facsimile:    (212) 446-2350
 6   BOIES SCHILLER FLEXNER LLP
     MARK C. MAO (SBN 236165)
 7   mmao@bsfllp.com
     BEKO REBLITZ-RICHARDSON (SBN 238027)
 8   brichardson@bsfllp.com
     ANTONIO L. INGRAM, II (SBN 300528)
 9   aingram@bsfllp.com
     44 Montgomery Street, 41st Floor
10   San Francisco, California 94104
     Telephone:    (415) 293-6800
11   Facsimile:    (415) 293-6899
12   Attorneys for Amici Curiae
     Andrew Yang and the Data Dividend Project
13

14

15                              UNITED STATES DISTRICT COURT
16                           NORTHERN DISTRICT OF CALIFORNIA
                                        SAN JOSE DIVISION
17

18   PATRICK CALHOUN, ELAINE CRESPO,             Case No. 5:20-cv-05146-LHK
     HADIYAH JACKSON and CLAUDIA
19   KINDLER, on behalf of themselves and all    NOTICE OF APPERANCE BY MARK C.
     others similarly situated,                  MAO
20
                          Plaintiffs,
21
                   vs.
22
     GOOGLE LLC,
23
                         Defendant.
24

25

26

27

28
                                                  1
                          NOTICE OF APPEARANCE BY MARK C. MAO
                                CASE NO. 5:20-CV-05146-LHK
        Case 5:20-cv-05146-LHK Document 68 Filed 11/10/20 Page 2 of 2



 1          TO ALL PARTIES AND THEIR COUNSELS OF RECORD:

 2          PLEASE TAKE NOTICE that Mark C. Mao of Boies Schiller Flexner LLP, 44

 3   Montgomery Street, 41st Floor, San Francisco, CA 94104 a member of the State Bar of California

 4   and admitted to practice before this Court, hereby enters an appearance as counsel on behalf of

 5   Amici Curiae Andrew Yang and the Data Dividend Project in the above referenced matter.

 6

 7    Dated: November 10, 2020                    BOIES SCHILLER FLEXNER LLP
 8
                                                  By: /s/ Mark C. Mao
 9                                                   Mark C. Mao
                                                     Attorney for Amici Curiae Andrew Yang and
10                                                   Data Dividend Project
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
                           NOTICE OF APPEARANCE BY MARK C. MAO
                                 CASE NO. 5:20-CV-05146-LHK
